Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on May 16, 2022 is acknowledged.
3.	Claims 2-6 and 8-10 have been cancelled.
4.	New claims 11-13 have been added.
5.	Claims 1, 7 and 11-13 are pending in this application.

Priority
6.	Applicant claims foreign priority to CN 2019103941086, filed on 5/13/2019. The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is to PCT/CN2019/107585, 9/24/2019, until the foreign priority date is perfected. 


Restriction
7.	Applicant's election with traverse of Group 1 in the reply filed on May 16, 2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serous burden.  This is not found persuasive because instant application is a 371 application. Therefore, there is no burden involved in this application. Additionally, Applicant cancelled claims 2-6 and 8-10 in response to Election/Restriction, prior to examination of the application. Thus, Applicant’s argument is moot. Applicant added new claims 11-13, drawn to a method of preparing drugs. These claims were not presented in the original claims. Therefore, there is lack of unity of invention. 
The requirement is still deemed proper and is therefore made FINAL 
A search was conducted on the elected SEQ ID NO: 1, and this is free of prior art. Therefore, claims 11-13 are hereby rejoined. Claims 1, 7 and 11-13 are examined on the merits in this office action.

Objections
8.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention is directed to a method...” at line 1 of the abstract. Further, at line 2, the abstract recites, "more specifically, the method is directed to..." Furthermore, at line 4, the abstract recites, "The invention also encompasses..." Applicant should correct these informalities. See MPEP 608.01(b).
9.	The specification is objected to for referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, at pages 9 (lines 10 and 13-14), 13 (line 28) and 14 (line 4), and Fig. 9 of originally filed specification, the specification disclose peptide sequences, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
	Additionally, p. 14, line 4, has a spacing issue. Applicant is required to correct these issues.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
10.	Claims 1, 7 and 11 are objected to for the following: Claims 1 and 11 recite the sequence identifier as “SEQ ID NO.1”. This is not the proper way to recite the sequence identifier. The correct recitation is “SEQ ID NO: 1”. Applicant is advised to correct these errors. Because claim 7 depends from objected claim 1, claim 7 is also objected to.

Rejections
35 U.S.C. 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



12.	Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites, “A method comprising preparing drugs for preventing or treating related diseases caused by macrophage migration, and diagnosing and detecting the occurrence and severity of these diseases with the leech polypeptide having an amino acid sequence as shown in SEQ ID NO: 1.” First, claim 11 recites 3 different method inventions: (1) method of preparing; (2) method of preventing or treating; and (3) method of diagnosing and detecting. It is unclear what method invention claim 11 is referring to. For purpose of compact prosecution, the Examiner is interpreting claim 11 to recite a method of preparing a drug. 
13.	Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the active method steps as how the drug is prepared. Applicant may overcome this rejection by amending the claim to recite the active method step as how the drug is prepared. For example, “A method of preparing a drug by synthesizing the peptide of SEQ ID NO: 1 by solid-phase synthesis, and isolating the peptide and adding a pharmaceutically acceptable excipient.” Because claims 12-13 depend from indefinite claim 11 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.


Art of Interest
14.	Instant SEQ ID NO: 1 is free of prior art. Hu et al (Journal of Ethnopharmacology, 2020, 254: 1-13) teach instant SEQ ID NO: 1 (see p. 11, right column, “3.4. Analysis of HE4.1 leech peptide” and Fig. 6). Hu et al is not a prior art document, since it has a publication date of 2020.

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654